 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   JAMES BOWELL,                                            1:17-cv-00605-LJO-GSA-PC
12                   Plaintiff,                               ORDER ADDRESSING PLAINTIFF’S
                                                              INQUIRY
13          vs.                                               (ECF No. 52.)
14   F. MONTOYA, et al.,
15                   Defendants.

16

17

18            James Bowell (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
19   with this civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds with Plaintiff’s
20   First Amended Complaint, filed on May 3, 2018, against defendants Montoya and Carter for
21   violation of due process under the Fourteenth Amendment, and against defendants Killmer and
22   Lopez for conspiracy to place Plaintiff at risk of serious harm and for failure to protect Plaintiff
23   under the Eighth Amendment. (ECF No. 16.)1
24            On April 12, 2019, findings and recommendations were entered recommending, in part,
25   that Defendants be granted 21 days in which to file a pleading responsive to the complaint. (ECF
26   No. 50.) On October 15, 2019, Plaintiff filed an inquiry in which he informed the court that he
27

28                       1
                           On October 25, 2018, the court issued an order dismissing all other claims and defendants from
     this case, for Plaintiff’s failure to state a claim. (ECF No. 20.)

                                                              1
 1   had not received a responsive pleading from Defendants within the 21-day time period. (ECF
 2   No. 51.)
 3          Plaintiff is informed that the Magistrate Judge’s recommendation that Defendants be
 4   granted 21 days in which to file a responsive pleading was a recommendation to the District
 5   Judge and was not ordered until the District Judge adopted the findings and recommendations
 6   on October 18, 2019. (See Order Adopting Findings and Recommendations issued on October
 7   18, 2019, ECF No. 52.) Therefore, the 21-day time period began on October 18, 2019, and has
 8   not yet expired.
 9
     IT IS SO ORDERED.
10

11      Dated:     October 21, 2019                         /s/ Gary S. Austin
                                                  UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 2
